Order entered January 28, 2015




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00272-CR

                               VALENTIN CARUS, Appellant

                                                 V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-63142-U

                                           ORDER
       The Court GRANTS the January 23, 2015 motion of Lori Ordiway to withdraw as
counsel. We DIRECT the Clerk to remove Lori Ordiway as appellant’s attorney of record.
       We ORDER the trial court to appoint new counsel to represent appellant in this appeal
and to file, within FIFTEEN DAYS of the date of this order, a supplemental record containing
the order appointing new counsel.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; Lori Ordiway; and
the Dallas County District Attorney’s Office.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal
shall be reinstated fifteen days from the date of this order or when we have received the order
appointing new counsel.
                                                         /s/   LANA MYERS
                                                               JUSTICE